Citation Nr: 1446854	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to, or aggravated by, posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  In March 2014, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).
 
In December 2013, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has hypertension that is aggravated by his service-connected PTSD.

2.  The preponderance of the evidence weighs against a finding that the Veteran's skin conditions manifested during service, or are causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for a skin condition have not been met.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's service connection claim for hypertension, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

Regarding the Veteran's service connection claim for a skin condition, the duty to notify was satisfied in an August 2008 letter.  The claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  In addition, non-VA treatment records have been obtained and associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in May 2014.  The report and medical opinion are in the claims file.  The Board finds that this examination is adequate; it included a review of the claims file and a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including arthritis, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

In addition, service connection may also be granted under a theory of secondary service connection, where there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Furthermore, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).


Hypertension

The Veteran claims he has hypertension of service origin, including related to his service-connected PTSD; he claims service connection is warranted.

An April 2008 private clinical record reflects that the Veteran had notable elevated blood pressure, and reported that "over the past month or so, his blood pressure has been running in the 150s over 90s."  A subsequent April 2008 record reflects that the Veteran would be starting blood pressure medication.  

In January 2014, Dr. D.O., the Veteran's private physician opined that it is plausible that the Veteran's PTSD does aggravate and/or has caused his hypertension to some degree, based on the Veteran having emotional irregularity with anger and irritability on a regular basis, and internalizing " a great deal of his emotions," which overall can lead to aggravation of high blood pressure, if not causing it altogether.  In addition, pursuant to the Board's remand, a May 2014 VA examination was afforded; in it, the examiner considered the Veteran's records and opined, in relevant part, that it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his PTSD.

Therefore, there is evidence of a current condition and competent and probative medical evidence that such condition is aggravated by a service-connected disability.  Accordingly, service connection for hypertension is warranted on a secondary basis.  38 C.F.R. § 3.310.  



Skin condition

The Veteran says he has a skin condition related to service, and claims service connection is warranted.  In his January 2010 VA Form 9, the Veteran indicated that a skin condition began while he was in Vietnam.  Nonetheless, at the December 2013 hearing, he testified that his skin condition began "soon after" his release from service.  He further testified that he received VA treatment around June 1977--approximately a decade after service separation--for an injured ankle, and at that time he asked about a rash on his legs.  He testified that he was told that it was jungle rot and that he had to live with it.  He also testified that the rash is on his shins, reappears every four or five months, is worse when the weather is dry, and he has had tests done on it.  See December 2013 hearing transcript. 

The record reflects that the Veteran has been treated intermittently for skin conditions.  For example, a March 2008 private treatment record notes allergic-type skin lesions on the Veteran's left knee.  But, an April 2008 private treatment record reflects no skin rashes or lesions palpated or visualized.

An April 2008 VA Agent Orange VA clinical record reflects that the Veteran reported that he "had 'jungle rot' since 1977 when he came back from Vietnam.  He finally went to the VA hospital in 1977 for treatment.  He also complaints of dry skin his ears."  Upon examination, the examiner did "not really note any flaky skin on the external [ear] canals . . . ."  No skin condition was diagnosed.  

A July 2009 VA dermatology clinical record reflects that the Veteran and his wife reported a long standing history of intermittent pruritic rash, typically isolated to the right lower leg and the groin area which tends to stay for 2-3 weeks and then just spontaneously resolves.  It was noted that it had been problematic since approximately 1968, which is after service separation.  The record reflects that the Veteran was not specific as to what topical agents were used or where they were applied.  The Veteran was diagnosed with xerosis, actinic keratosis lesions, and tinea cruris.  It was noted that the Veteran was taking multiple prescription and over-the-counter medications that may contribute to skin rashes.

Given the foregoing, the record reflects that the Veteran has current diagnoses of skin conditions, and the Veteran is competent to report skin conditions.  See Jandreau, 492 F.3d 1372.  However, the preponderance of the evidence weighs against a finding that the Veteran's skin conditions were incurred in service or have been present since service.  

First, service treatment records are silent for a diagnosis or treatment for a skin condition, and the Veteran's entrance and separation examinations do not reflect problems with the Veteran's skin.  

Pursuant to the Board's remand, attempts were made to locate records of the Veteran's purported treatment in 1977, including asking the Veteran for additional information, but those attempts resulted in negative responses; and, the Veteran did not respond to VA's request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  Moreover, although the Veteran once claimed at that he had "jungle rot" since he came back from Vietnam in 1977, the Board notes that the Veteran returned from Vietnam in 1967, not in 1977.  The Board finds that, altogether, the aforementioned evidence weighs against a finding that the dates of onset of the Veteran's skin conditions were during or immediately after service, or that these conditions have continued since then.

Furthermore, a May 2014 VA medical examination opinion indicates that it is less likely than not that the Veteran's skin conditions were incurred in or caused by service, given the lack of evidence of any skin condition in service or at discharge, in addition to the lack of chronicity.

The Board has considered the Veteran's statements regarding the etiology of his skin conditions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of skin conditions requires specialized training and medical diagnostic testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran's skin conditions are related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension (on the basis of aggravation) is granted.

Service connection for a skin condition is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


